DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the   filed on January 28, 2019.  Claims 1-47 are Canceled, and claims 48-70 are New. Claim 48-70  currently pending and have been examined.

Specification
The disclosure is objected to because of the following informalities: the word “envelope” has been misspelled throughout as “envelop.”  
Appropriate correction is required.

Claim Objections
Claims 49 – 65 and 67-70 are objected to for the following reasons:  
Claims 49 and 50 recite controlling the change of length of the specimen along the force vector by adjusting “a defined compression” so that the change of length does not exceed 80 mm. However, the specification identifies “the defined compression” as “the path (travel path) allowance for the Specimen 106 to move in the direction of the acting force” (p. 44, l. 25 – p. 45, l. 1). For examination purposes, Examiner assumes that the “defined compression” is actually a compression expressed as a displacement, NOT an absolute travel distance. As seen in FIG. 1 and described at pp. 18-19 of the Original Disclosure, the specimen is clamped or otherwise secured in its position, so it is not allowed to “travel” upon impact. While Examiner recognizes that Applicant is free to act as their own lexicographer, changing the definition of a term contrary to its accepted meaning and simultaneously using the term with its accepted meaning is unnecessarily confusing and against the public interest.
Claims 51-65 and 67-70 are also rejected for their incorporation of the above through their dependencies of claim 50.
In claims 61 and 69, the word “envelope” has been misspelled (“envelop” is a verb, not a noun).
In claims 65 and 66, the extra space must be removed from the phrase “defined [[ ]]mass.”
In claim 65, the period at the end of limitation (iv) should be a comma, not a period. The only period should appear at the end of the claim.
Claim 67 is objected to because a claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, Applicant's sequence will not be changed.  See MPEP § 608.01(n).
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a holding mechanism” in claim 50 and “at least one releasable holding mechanism for positioning the defined mass” in claims 65 and 66.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 49-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claims 49 and 50 recite controlling the change of length of the specimen along the force vector by adjusting “a defined compression” so that the change of length does not exceed 80 mm. However, as discussed above, Examiner is taking “defined compression” to be the change of length (i.e., how much the specimen compresses), so it is unclear how one would set a defined compression in order to limit the actual compression to no more than 80 mm. For examination purposes, Examiner takes “adjusting a defined compression” to achieve a compression of no more than 80 mm to mean that other variables are adjusted in order to arrive at a maximum compression of 80 mm.
Claim 50 recites “b) securing a specimen” and “e) adjusting a defined compression.” However, the antecedents for these recitations appear in the preamble, so the proper article in each is “the,” not “a.” 
Claim 50 recites “the maximum compression” in the last line. There is insufficient antecedent basis for this limitation in the claim.
Claims 51-65 and 67-70 are also rejected for their incorporation of the above through their dependencies of claim 50. 
Claim 65 recites, “a mass” and “a defined mass.” However, “a defined mass” was established by claim 50 from which claim 65 depends, so claim 65 should not recite “a mass,” and the other phrase should read “[[a]]the defined mass.”
Claim 65 recites, “at least one releasable holding mechanism for positioning the defined mass.” However, claim 50, from which claim 65 depends, already recites “positioning the defined mass with a holding mechanism.” Examiner suggests that claim 65 recite “wherein the holding mechanism comprises at least one releasable holding mechanism” in order to refer properly to the antecedent.
Claim 65 recites “where appropriate.” This is subjective and renders the claim indefinite. For examination purposes, Examiner assumes that the structure is there in the device (but its use is optional in the method).
Claim 66 depends from claim 1, a canceled claim. For examination purposes, Examiner assumes that claim 66 depends from claim 48.
Claims 65 and 66 recite, “on one end of the guide column.” However, the antecedent is “at least one guide column.” Subsequent recitations should consistently and precisely refer to the antecedent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 48 and 49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Claim 48 recites a natural phenomenon. Claim 49 further defines the natural phenomenon. This judicial exception is not integrated into a practical application because any additional elements are merely directed to further defining the natural phenomenon. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include additional elements beyond the judicial exception.
Claim 70 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because while the claim purports to be directed to a method, the claim does not recite any method steps.

The results of the subject matter eligibility test can be seen below:

1. Are the claims to a process, machine, manufacture, or composition of matter?
Yes. Claims 48, 49, and 66 (assumed to depend from claim 48) are directed to processes.
No. Claim 70 does not fall within at least one of the four categories of patent-eligible subject matter because while the claim purports to be directed to a method, the claim does not recite any method steps. Claim 70 is directed to patent-ineligible subject matter.
2. Do the claims recite an abstract idea, law of nature, or natural phenomenon?
Yes. Claims 48 and its dependents (claims 49 and 66) recite the natural phenomenon of producing a defined bone fracture with accompanying soft-tissue injuries in a specimen by exerting a defined force impact on the specimen. This is a natural phenomenon; applying a defined force impact to a specimen that includes bone and soft tissue produces a defined bone fracture with accompanying soft-tissue injuries.
3. Do the claims recite additional elements that integrate the judicial exception into a practical application?

No. Claims 48 and 49 recite “wherein the change of length of the specimen along the force vector resulting from the defined force impact does not exceed 80 mm” and “wherein the change of length of the specimen along the force vector is controlled to not exceed 80 mm by adjusting a defined compression to which the specimen is exposed during the defined force impact,” respectively. However, these recitations merely further define the natural phenomenon. The claims do not: recite an improvement to the functioning of a computer or any other technology or technical field; apply or use the natural phenomenon to effect a particular treatment or prophylaxis for a disease or medical condition; apply the natural phenomenon using a particular machine; or apply the natural phenomenon in some other meaningful way.
Even if claims 48 and 49 were found to effect a transformation or reduction of a particular article to a different state or thing, the transformation must infuse an otherwise ineligible claim with an inventive concept, and the “transformation” here is general rather than particular. 
Yes. Claim 66 recites a particular machine for executing the method, so this is a practical application of the method of claim 48. Therefore, claim 66 is directed to patent-eligible subject matter.
4. Do the claims recite additional elements that amount to significantly more than the judicial exception when analyzed individually or as an ordered combination?
No. Claims 48 and 49 are directed to a judicial exception (i.e., natural phenomenon) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when analyzed individually or as an ordered combination because the claims only recite a natural phenomenon and nothing more. Therefore, claims 48 and 49 are directed to patent-ineligible subject matter.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 67-70 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claims 67-70 claim “a human specimen,” so they are directed to patent-ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 48-70 are rejected under 35 U.S.C. 103 as being unpatentable over “Design and Evaluation of a Novel Simulator for High-speed Injuries of the Human Forearm,” M. Ebinger, January 28, 2013, pp. 1-67 (“Ebinger”).
Regarding claim 48 (New), Ebinger teaches a method for producing at least one defined bone fracture (setup used for simulation of simple and complex traumatic lesions on upper extremity, e.g., Essex-Lopresti lesion, p. 9, which includes a radial head fracture, p. 1) with accompanying soft tissue injuries in a specimen (to simulate the load on the biological system and keep the simulation as realistic as possible, a maximum of human tissue should remain intact [on the specimen], p. 9; e.g., rupture of the intraosseous membrane (IOM), p. 56; e.g., rupture or defect of ligaments, Table 13, p. 57) comprising exerting a defined force impact on the specimen to create at least one defined bone fracture (drop weight test bench, p. 15; crossbar 2 exerts defined force impact on specimen, p. 15; drop height and mass (i.e., load of crossbar 2) are variable in order to simulate targeted fractures, p. 9, p. 15).
Ebinger may not explicitly teach wherein the change of length of the specimen along the force vector resulting from the defined force impact does not exceed 80 mm. However, Ebinger recognizes that optimizing the variables in the system can improve the realism. For example, in early tests, Ebinger recognized that increased load and drop height produced injuries with higher velocities and kinetic energies (p. 37), but they also caused an unrealistic luxation of the elbow (p. 37). Ebinger was able to reduce the distance by including a hard material in the impact stamp to absorb the energy in a shorter time, thereby creating a higher pulse but avoiding the unrealistic deformations (p. 37). One of ordinary skill in the art before the effective filing date likewise would have recognized and appreciated that optimizing the force applied (by adjusting the variables that determine that force such as height, load, damping, orientation of the specimen, etc.) to be just enough to create the target injury would improve the realism of the produced specimen by minimizing effects beyond the desired injury. One of ordinary skill in the art before the effective filing date would also readily appreciate that the force applied determines by how much the length of the specimen changes (i.e., the compression). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to induce a minimum compression that would still reliably and accurately reproduce the selected injury. For one of ordinary skill in the art before the effective filing date with Ebinger before them, adjusting the known variables to arrive at a maximum compression of 80 mm requires only routine skill in the art.
Regarding claim 49 (New), Ebinger may not explicitly teach wherein the change of length of the specimen along the force vector is controlled to not exceed 80 mm by adjusting a defined compression to which the specimen is exposed during the defined force impact. However, see discussion of claim 48. One of ordinary skill in the art before the effective filing date would have recognized and appreciated that optimizing the force applied (by adjusting the variables that determine that force such as height, load, damping, orientation of the specimen, etc.) to be just enough to create the target injury would improve the realism of the produced specimen by minimizing effects beyond the desired injury. One of ordinary skill in the art before the effective filing date would have understood that the force applied to a given specimen determines by how much the length of the specimen changes (i.e., the compression). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to induce a minimum compression that would still reliably and accurately reproduce the selected injury by adjusting the variables that determine the force applied (such as height, load, damping, orientation of the specimen, etc.). And as discussed, for one of ordinary skill in the art before the effective filing date with Ebinger before them, adjusting the known variables to arrive at a resultant compression of at most 80 mm requires only routine skill in the art. 
Regarding claim 50 (New), Ebinger teaches a method for producing at least one defined bone fracture (setup used for simulation of simple and complex traumatic lesions on upper extremity, e.g., Essex-Lopresti lesion, p. 9, which includes a radial head fracture, p. 1) with accompanying soft tissue injuries in a specimen (to simulate the load on the biological system and keep the simulation as realistic as possible, a maximum of human tissue should remain intact [on the specimen], p. 9; e.g., rupture of the intraosseous membrane (IOM), p. 56; e.g., rupture or defect of ligaments, Table 13, p. 57), comprising a) selecting a defined bone fracture (e.g., Essex-Lopresti lesion, p. 9, which includes a radial head fracture, p. 1); b) securing [[a]]the specimen (fixation of the specimen, p. 18, pp. 19-21; specimen mountable on a crossbar, FIG. 6, p. 15; crossbar 3 clamps specimen, FIG. 8, p. 18); c) adjusting a defined mass (load of crossbar 2 can be varied, p. 15) and positioning the defined mass with a holding mechanism (crossbar 2 is held by a magnet at the target drop height, p. 15, p. 17); d) adjusting a defined speed with which the defined mass impacts the specimen (the impact speed is determined according to the mass and the drop distance assuming negligible friction, pp. 12-13; so, “adjusting a defined speed” is done by adjusting the mass and drop height); f) adjusting a defined damping to which the specimen is exposed on impact by the defined mass when the holding mechanism is released (two shock absorbers mounted on crossbar 3 to absorb the rest of the kinetic energy during force progression on the specimen, p. 18; absorb a maximum of 310 J within distance of 26 mm and can be adjusted to heights between 0 mm and 65 mm so impacts can be created with and without damping, p. 18); g) releasing the holding mechanism to accelerate the defined mass in direction of the specimen (manually remove two safety rings and turn off the electromagnet so that crossbar 2 is gravity accelerated and guided nearly frictionless by two plain bearings on the vertical steel bars, p. 17; impact stamp transmits momentum on the specimen by pulse transmission of the gravity accelerated crossbar 2, p. 18); and h) removing the securing of the specimen (simulator is adjustable for fixation of specimens (plural) with anatomical dimensions ranging from the 5th to the 95th percentile, p. 9; specimen inherently removed when next specimen is to be fixated); wherein step b to f) can be performed in variable order and wherein the adjustment of a defined damping is optional (impacts can be created with and without damping, p. 18; NOTE: as claimed, this feature is optional and not required by the claim, but in the interest of compact prosecution, Examiner notes that even if damping were required, Ebinger reads on this feature as discussed above).
Ebinger may not explicitly teach a method for producing at least one defined bone fracture with accompanying soft tissue injuries in a specimen by adjusting a defined compression OR e) adjusting [[a]]the defined compression to which the specimen is exposed on impact by the defined mass when the holding mechanism is released, wherein the maximum compression is 80 mm. However, see discussion of claim 49. It would have been obvious to one of ordinary skill in the art before the effective filing date to induce a minimum compression that would still reliably and accurately reproduce the selected injury by adjusting the variables that determine the force applied (such as height, load, damping, orientation of the specimen, etc.). And as discussed, for one of ordinary skill in the art before the effective filing date with Ebinger before them, adjusting the variables to arrive at a resultant compression of at most 80 mm requires only routine skill in the art.
Regarding claim 51 (New), Ebinger may not explicitly teach wherein the defined compression is from 2 mm to 60 mm. However, see discussion of claim 50. It would have been obvious to one of ordinary skill in the art before the effective filing date to induce a minimum compression that would still reliably and accurately reproduce the selected injury by adjusting the variables that determine the force applied (such as height, load, damping, orientation of the specimen, etc.). And as discussed, for one of ordinary skill in the art before the effective filing date with Ebinger before them, adjusting the known variables to arrive at a resultant compression in the range of 2-60 mm requires only routine skill in the art.     
Regarding claims 52 and 53 (New), Ebinger may not explicitly teach wherein the defined damping is from 0 to 50 mm OR wherein the defined damping is from 5 to 37 mm. However, see analogous discussion of claim 50. It likewise would have required only routine skill in the art before the effective filing date to arrive at a defined damping of between 5 and 37mm in order to change the force applied to induce a minimum compression that would still reliably and accurately reproduce the selected injury.
Regarding claims 54 and 55 (New), Ebinger teaches wherein the defined mass is from 1 kg to 72 kg AND wherein the defined mass is from 4 to 40 kg (adjustable between 11.8 kg and 26.8kg, p. 17).   
Regarding claim 56 (New), Ebinger teaches wherein the defined mass is a gravitationally accelerated mass (crossbar 2 is gravity accelerated, p. 17) and the defined speed is adjusted by a drop height (the impact speed is determined according to the mass and the drop distance assuming negligible friction, pp. 12-13).  
Regarding claims 57 and 58 (New), Ebinger teaches wherein the drop height is from 10 cm to 150 cm AND wherein the drop height is from 20 cm to 120 cm (drop height of crossbar 2 is adjustable between 50 cm and 110 cm).  
Regarding claims 59 and 60 (New), Ebinger may not explicitly teach wherein the defined bone fracture with accompanying soft tissue injuries is produced in the specimen with a minimum probability of 50 % OR wherein the defined bone fracture with accompanying soft tissue injuries is produced in the specimen with a minimum probability of 60 %. However, Ebinger identifies the next steps to include performing further tests to determine the defined settings that will create specific injuries (p. 43). It would have been within the purview of one of ordinary skill in the art before the effective filing date to choose a threshold percentage (e.g., 60%) above which a set of parameters is considered to consistently produce a selected injury.
Regarding claim 61 (New), Ebinger may not explicitly teach wherein the soft tissue envelope that surrounds the bone remains closed when the defined bone fracture is produced in the specimen. In the Ebinger study, it was necessary to dissect the forearm and expose the relevant areas (p. 9). However, Ebinger recognizes that to simulate the load on the biological system and keep the simulation as realistic as possible, a maximum of human tissue should remain intact for stability and to absorb the occurring forces (p. 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include as much of the human tissue as possible (e.g., including the soft-tissue envelope surrounding the bone) in the specimen in order to yield the predictable results of providing stability and allowing the specimen to be able to absorb the occurring forces, both of which improve the realism. Further, as discussed above regarding claim 48, one of ordinary skill in the art before the effective filing date would have recognized and appreciated that optimizing the force applied (by adjusting the variables that determine that force such as height, load, damping, orientation of the specimen, etc.) to be just enough to create the target injury would improve the realism of the produced specimen by minimizing effects beyond the desired injury. It follows that it would have been obvious to one of ordinary skill in the art before the effective filing date to induce the fracture without opening the soft-tissue envelope in order to yield the predictable results of improving the realism of the produced specimen by minimizing effects beyond the desired injury.
Regarding claim 62 (New), Ebinger teaches wherein the defined bone fracture is selected from shaft fracture of the phalanges, shaft fracture of the metacarpals, radius fracture, distal radius fracture, distal radius fracture extension, distal radius fracture flexion, distal radius fracture die-punch fracture, distal radius fracture chauffeur's fracture, scaphoid fracture, radius head fracture, coronoid fracture, terrible triad, olecranon fracture, Monteggia fracture, Monteggia-like lesion, Galeazzi fracture, capitulum fracture, humerus fracture, distal humerus fracture, proximal humerus fracture, clavicle shaft fracture, lateral clavicle fracture, medial clavicle fracture, femur fracture, distal femur fracture, proximal femur fracture, tibia head fracture, proximal tibia head fracture, distal tibia head fracture, talus fracture, pilon fracture, calcaneus fracture, malleolus fracture, navicular fracture, patella fracture, metatarsal fracture, scapula fracture, arm fracture, hand fracture, ankle fracture, vertebrae fracture, rib fracture, sacrum fracture, foot fracture, metatarsal fracture, hip fracture, or luxation fracture (radial head fracture is part of Essex-Lopresti lesion, p. 1, p. 35).  
Regarding claim 63 (New), Ebinger may not explicitly teach wherein the defined bone fracture is selected from: " a shaft fracture of the phalanges, wherein the defined compression of the specimen is from 2 to 8 mm and the defined compression is from 0 to 5 mm; " a shaft fracture of the metacarpals, wherein the defined compression of the specimen is from 6 to 14 mm and the defined damping is from 0 to 9 mm; " a distal radius fracture, wherein the defined compression of the specimen is from 20 to 36 mm and the defined damping is from 6 to 17 mm; " a distal radius fracture extension of classification 23 A2, 23 C1-C3 (dorsal) according to AO, wherein the defined compression of the specimen is from 22 to 30 mm and the defined damping is from 6 to 14 mm; " a distal radius fracture of classification 23 A2 (palmar) according to AO, wherein the defined compression of the specimen is from 25 to 35 mm and the defined damping is from 5 to 17 mm; " a distal radius fracture die-punch fracture of classification 23 C1-C2 according to AO, wherein the defined compression of the specimen is from 22 to 31 mm and the defined damping is from 9 to 15 mm; " a distal radius fracture chauffeur's fracture of classification 23 B1 according to AO, wherein the defined compression of the specimen is from 20 to 28 mm and the defined damping is from 6 to 14 mm; " a scaphoid fracture, wherein the defined compression of the specimen is from 24 to 32 mm and the defined damping is from 10 to 17 mm; " a radius head fracture, wherein the defined compression of the specimen is from 21 to 29 mm and the defined damping is from 9 to 15 mm; " a coronoid fracture, wherein the defined compression of the specimen is from 20 to 33 and the defined damping is from 8 to 16 mm; " a terrible triad, wherein the defined compression of the specimen is from 24 to 38 mm and defined damping is from 10 to 18 mm; " an olecranon fracture, wherein the defined compression of the specimen is from 4 to 17 mm and the defined damping is from 0 to 9 mm; " a Monteggia fracture, wherein the defined compression of the specimen is from 28 to 46 mm and the defined damping is from 10 to 17 mm; " a Monteggia-like lesion, wherein the defined compression of the specimen is from 30 to 46 mm and the defined damping is from 9 to 21 mm; " a Galeazzi fracture, wherein the defined compression of the specimen is from 24 to 39 mm and the defined damping is from 6 to 17 mm; " a capitulum fracture, wherein the defined compression of the specimen is from 14 to 22 mm and the defined damping is from 6 to 13 mm; " a humerus fracture, wherein the defined compression of the specimen is from 26 to 44 mm and the defined damping is from 0 to 16 mm; " a distal humerus fracture, wherein the defined compression of the specimen is from 26 to 37 mm and the defined damping is from 0 to 15 mm; " a clavicle shaft fracture, wherein the defined compression of the specimen is from 4 to 12 mm and the defined damping is from 0 to 6 mm; " a lateral clavicle fracture, wherein the defined compression of the specimen is from 5 to 14 mm and the defined damping is from 0 to 7 mm; " a proximal humerus fracture 11 B1, B3, C1-C3 according to AO, wherein the defined compression of the specimen is from 29 to 44 mm and the defined damping is from 0 to 16 mm; " a distal femur fracture, wherein the defined compression of the specimen is from 31 to 49 mm and the defined damping is from 0 to 37 mm; " a tibia head fracture, wherein the defined compression of the specimen is from 35 to 47 mm and the defined damping is from 10 to 13 mm; " a talus fracture, wherein the defined compression of the specimen is from 26 to 48 mm and the defined damping is from 0 to 22 mm; " a pilon fracture, wherein the defined compression of the specimen is set to 30 to 51 mm and the defined damping is set to 0 to 25 mm; " a calcaneus fracture, wherein the defined compression of the specimen is from 25 to 43 mm and the defined damping is from 0 to 18 mm; or " a distal radius fracture 23 B3 according to AO, wherein the defined compression of the specimen is from 25 to 36 mm and the defined damping is from 10 to 16 mm. However, Ebinger recognizes that different motions should be studied to produce other traumatic lesions of the forearm (p. 43), and the next steps should include performing further tests to determine the defined settings that will create specific injuries (p. 43). It would have been obvious to one of ordinary skill in the art before the effective filing date to follow the suggestion of Ebinger, that is, perform the tests and determine the settings for any known specific injuries using routine experimentation.
Regarding claim 64 (New), Ebinger teaches wherein the defined bone fracture is produced by a force impact resulting from a kinetic energy from 5 to 500 Joule (Ekin = 256 J, p. 37).  
Regarding claim 65 (New), Ebinger teaches wherein the method is executed with a device (FIG. 6, reproduced below) comprising: i. at least one guide column (vertical steel bars, FIG. 6, p. 15), ii. on one end of the guide column, a base plate (steel base plate to which vertical bars are mounted via tubular frames, FIG. 6, p. 15), iii. a crossmember with die punch (crossbar 3 with impact stamp, FIGS. 6, 8), iv. (shock absorbers, FIG. 8), v. at least one clamping plate for securing the specimen (upper and lower clamping plates, FIGS. 6, 8), vi. (the defined) mass (crossbar 2, FIG. 7), and, optionally, an add-on weight for adjusting [[a]]the defined mass (variable load add-on weights, FIGS. 6, 7), vii. at least a further crossmember (adjustable bar, FIGS. 6, 7, p. 17) with at least one releasable holding mechanism (electromagnet, FIGS. 6, 7, p. 17) for positioning the defined mass (adjustable bar holds crossbar 2 via electromagnet, FIG. 7, p. 17).  
[AltContent: arrow][AltContent: textbox (crossbar 1 + adjustable bar + electromagnet)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (crossbar 3)][AltContent: arrow][AltContent: textbox (base plate)][AltContent: arrow][AltContent: textbox (impact stamp)][AltContent: arrow][AltContent: textbox (crossbar 2)]
    PNG
    media_image1.png
    478
    469
    media_image1.png
    Greyscale

Regarding claim 66 (New), Ebinger teaches wherein the method is executed with a device comprising: i. at least one guide column, ii. on one end of the guide column, a base plate, iii. a crossmember with die punch, iv. optionally, at least one means for adjusting the damping upon impact of the defined mass, v. at least one clamping plate for securing the specimen, vi. a mass and, optionally, an add-on weight for adjusting a defined mass, and vii. at least one further crossmember with at least one releasable holding mechanism for positioning the defined mass. See prior-art rejection of claim 65.
Regarding claim 67 (New), Ebinger suggests a human specimen obtained from the method according to claim 63, wherein the specimen comprises at least one defined bone fracture and accompanying soft tissue injuries (see prior-art rejection of claims 50 and 63).  
Regarding claim 68 (New), Ebinger teaches a human specimen having a defined bone fracture and accompanying soft tissue injuries, obtained from the method according to claim 50, wherein the defined bone fracture is selected from shaft fracture of the phalanges, shaft fracture of the metacarpals, radius fracture, distal radius fracture, distal radius fracture extension, distal radius fracture flexion, distal radius fracture die-punch fracture, distal radius fracture chauffeur's fracture, scaphoid fracture, radius head fracture, coronoid fracture, terrible triad, olecranon fracture, Monteggia fracture, Monteggia-like lesion, Galeazzi fracture, capitulum fracture, humerus fracture, distal humerus fracture, proximal humerus fracture, clavicle shaft fracture, lateral clavicle fracture, medial clavicle fracture, femur fracture, distal femur fracture, proximal femur fracture, tibia head fracture, proximal tibia head fracture, distal tibia head fracture, talus fracture, pilon fracture, calcaneus fracture, malleolus fracture, navicular fracture, patella fracture, metatarsal fracture, scapula fracture, arm fracture, hand fracture, ankle fracture, vertebrae fracture, rib fracture, sacrum fracture, foot fracture, metatarsal fracture, hip fracture, or luxation fracture (human specimen with radial head fracture produced: radial head fracture is part of Essex-Lopresti lesion, p. 1, p. 35; see also discussion of claim 50).  
Regarding claim 69 (New), Ebinger may not explicitly teach wherein the soft tissue envelope is closed. However, see prior-art rejection of claim 61.  
Regarding claim 70 (New), Ebinger suggests wherein the specimen is used for training or continuing education of medical staff, for use for the development of medical devices, implants or prosthesis, for accident analyses, or for expert opinions (e.g., the biomechanical analysis of reconstructed specimens will give better information about methods of surgical treatments, p. 43; the concept can be applied with new mechanical devices to analyze other extremity lesions, p. 43; it could be possible to do a diagnosis and try various surgical approaches on the specimen, p. 43; the success of different surgical approaches could be evaluated, p. 43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918. The examiner can normally be reached M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.L.K./Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715